DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 14-17 and 20-29 are pending and under examination.
Priority
The present application, filed 05/27/2020 is a National Stage entry of PCT/EP2017/080543, International with a filing date of 11/27/2017.
The effective filing date of the present application is November 27, 2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted April 19, 2022 complies with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Response to Arguments: The objection to the specification is withdrawn in view of the amendments filed April 19, 2022.
Claim Objections
Response to Arguments: The objection to claims 25 and 29 is withdrawn in view of the amendments filed April 19, 2022.
Claim Rejections - 35 USC § 112
Response to Arguments: The rejection of claims 23 and 27-29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn in view of the amendments filed April 19, 2022. The rejection of claims 18 and 19 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph has been withdrawn in view of the cancellation of the claims in the amendments filed April 19, 2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-17, 20-22 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ClinicalTrials.gov, Identifier: NCT02654587, “Study of OSE2101 Versus Standard Treatment as 2nd or 3rd Line in HLA-A2 Positive Patients With Advanced NSCLC After Failure of Immune Checkpoint Inhibitor(ATALANTE 1)”, First posted January 13, 2016 as evidenced by Barve et al. (“Induction of Immune Responses and Clinical Efficacy in a Phase II Trial of IDM-2101, a 10-Epitope Cytotoxic T-Lymphocyte Vaccine, in Metastatic Non-Small-Cell Lung Cancer”, Journal of Clinical Oncology, 2008, pp. 4418-4425).
Regarding claims 14-16, ClinicalTrials.gov, study NCT02654587 discloses administering ose-2101 to patients with stage IIIB NSCLC or metastatic (stage IV) NSCLC that express the HLA-A2 phenotype (HLA-positive patient) as second- or third-line treatment after failure of immune checkpoint inhibitor regimen. See the Title, §Inclusion Criteria on page 6 of 10 and §Experimental:OSE2101 on page 4 of 10. Ose-2101, also known as Tedopi, EP-2101 and IDM-2101 is composition of comprises of 10 epitopes. The epitopes have the amino acid sequence RLLQETELV, YLQLVFGIEV, LLTFWNPPV, KVFGSLAFV, KLBPVQLWV, SMPPPGTRV, IMIGHLVGV, KVAEIVHFL, YLSGADLNL and aKXVAAWTLKAAa as evidenced by Barve et al. See Table 1 in Barve et al.
Regarding claim 17, ClinicalTrials.gov, study NCT02654587 discloses the patient has advanced cancer with and with metastasis. See the Title, Brief Summary on page 2 of 10 and §Inclusion Criteria on page 6 of 10.
Regarding claim 18, ClinicalTrials.gov, study NCT02654587 discloses the patient failed to respond to immune checkpoint inhibitor regimen. See Brief Summary on page 2 of 10.
Regarding claim 19, ClinicalTrials.gov, study NCT02654587 discloses the patient received an immune checkpoint inhibitor. See Brief Summary on page 2 of 10 and §Inclusion Criteria on page 6 of 10.
Regarding claims 20 and 21, ClinicalTrials.gov, study NCT02654587 discloses ose-2101 was administered every three weeks for six cycles, then every eight weeks for the remainder of year one and finally every twelve weeks beyond year one until unequivocal RECIST 1.1. §Experimental:OSE2101 on page 4 of 10
Regarding claims 22, ClinicalTrials.gov, study NCT02654587 discloses the patient has cancer progression during or within 12 months after the end of immune checkpoint inhibitor regime. See §Inclusion Criteria on page 6 of 10.
Regarding claim 26, ClinicalTrials.gov, study NCT02654587 disclose the patient has stage III, IV or IIIB NSCLC. See §Inclusion Criteria on page 6 of 10, Brief Summary on page 2 of 10 and Title.
Therefore, the disclosures of ClinicalTrials.gov, study NCT02654587 anticipate the claimed invention.
Response to Arguments: Applicants argue the cited reference is not prior art because the dates of the reference are well after the effective filing date of the present invention. See page 9 in the remarks filed April 19, 2022. Applicants’ argument has been fully considered but is not found persuasive. A reference is proven to be a "printed publication" "upon a satisfactory showing that such document has been disseminated or otherwise made available to the extent that persons interested and ordinarily skilled in the subject matter or art, exercising reasonable diligence, can locate it." In re Wyer, 655 F.2d 221, 210 USPQ 790 (CCPA 1981) (quoting I.C.E. Corp. v. Armco Steel Corp., 250 F. Supp. 738, 743, 148 USPQ 537, 540 (SDNY 1966)) Prior art disclosures on the Internet or on an online database are considered to be publicly available as of the date the item was publicly posted. See MPEP §2128. The publication date is listed on page one of ten on the reference mailed January 20, 2020. According to ClinicalTrials.gov, the first posted date is the date on which the study record was first available on ClinicalTrials.gov after National Library of Medicine (NLLM) quality control (QC) review has concluded. There is typically a delay of a few days between the date the study sponsor or investigator submitted the study record and the first posted date. See the Glossary of Common Site Terms on https://clinicaltrials.gov/ct2/about-studies/glossary. The first posted date listed on the cited reference, ClinicalTrials.gov, Identifier: NCT026, is January 13, 2016. The date of January 13, 2016 is more than one year prior to the present application’s effective filing date of November 27, 2017. The disclosures in Identifier: NCT026 relied upon in the rejection of pending claims 14-17, 20-22 and 26 was publicly available as of January 13, 2016. A copy of version 1 of the Identifier: NCT026 has been included for Applicants review. This version as well as the versions provided by Applicants in the information disclosure statement filed April 19, 2022 are substantially the same. Therefore, it is maintained that the reference ClinicalTrials.gov, Identifier: NCT026 has been properly applied as prior art under 35 USC 102 (a)(1).
When a document is cited in a rejection of a claim in an examination of a patent application or during an reexamination proceeding, an applicant or patent owner may challenge its public availability and/or the date it became publicly accessible, even when the document itself contains a publication date, by filing a proper affidavit or declaration under 37 CFR 1.132  that includes facts and evidence to support the applicant or patent owner's position. See MPEP § 716 et seq. In the present case, Applicants have not submitted a declaration presenting evidence and facts, to support the disclosure presented in the ClinicalTrials.gov, study NCT02654587 was not publicly available as of January 13, 2016. 
Therefore, the reasons set forth above the rejection of claims 14-22 and 26 under 35 U.S.C. 102(a)(1) as being anticipated by ClinicalTrials.gov, Identifier: NCT02654587, “Study of OSE2101 Versus Standard Treatment as 2nd or 3rd Line in HLA-A2 Positive Patients With Advanced NSCLC After Failure of Immune Checkpoint Inhibitor(ATALANTE 1)”, First posted January 13, 2016 as evidenced by Barve et al. (“Induction of Immune Responses and Clinical Efficacy in a Phase II Trial of IDM-2101, a 10-Epitope Cytotoxic T-Lymphocyte Vaccine, in Metastatic Non-Small-Cell Lung Cancer”, Journal of Clinical Oncology, 2008, pp. 4418-4425) is maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over ClinicalTrials.gov, Identifier: NCT02654587, “Study of OSE2101 Versus Standard Treatment as 2nd or 3rd Line in HLA-A2 Positive Patients With Advanced NSCLC After Failure of Immune Checkpoint Inhibitor(ATALANTE 1)”, First posted January 13, 2016) as evidenced by Barve et al. (“Induction of Immune Responses and Clinical Efficacy in a Phase II Trial of IDM-2101, a 10-Epitope Cytotoxic T-Lymphocyte Vaccine, in Metastatic Non-Small-Cell Lung Cancer”, Journal of Clinical Oncology, 2008, pp. 4418-4425) in view of Ellis et al. (“Immune Checkpoint Inhibitors for Patients With Advanced Non-Small-Cell Lung Cancer: A Systematic Review”, Clinical Lung Cancer, pp. 444-459; September 2017).
The teachings of ClinicalTrials.gov, study NCT02654587 are discussed above. ClinicalTrials.gov, study NCT02654587 do not teach the immune checkpoint inhibitors as presently claimed in claims 24 and 25.
Ellis et al. teach the immune checkpoint inhibitors, such as PD-1 and PD-L1 inhibitors pembrolizumab, nivolumab, and atezolizumab and CTLA-4 inhibitor ipilimumab immune checkpoint inhibitors utilized in treating advanced stage NSCLC. See the Abstract; page 44, right col.-1st paragraph; Table 1-3, page 456, §Conclusion.
At the time of the effective filing date of the claimed invention, it would have been obvious to include patients with stage IIIB NSCLC or metastatic (stage IV) NSCLC that express the HLA-A2 phenotype (HLA-positive patient) as second or third line treatment after failure of immune checkpoint inhibitor regimen wherein the immune checkpoint inhibitor is a PD-1 and PD-L1 inhibitor such as pembrolizumab, nivolumab, and atezolizumab or a CTLA-4 inhibitor like ipilimumab because the inhibitors are taught in the prior art as checkpoint inhibitor treatments to patients with advanced NSCLC who otherwise would have limited options as taught by Ellis et al.
Therefore, at the time of the effective filing date, the claims were prima facie obvious to the artisan of ordinary skill.
Response to Arguments: Applicants argue the claimed invention is patentable over the cited references because the cited reference, ClinicalTrials.gov, study NCT02654587, is not prior art because the dates of the reference are well after the effective filing date of the present invention and Ellis et al. do not remedy issue. See page 9 in the remarks filed April 19, 2022. Applicants arguments have been fully considered and are not found persuasive for the reasons set forth above with regard to the rejection under 35 USC 102 (a)(1). Applicant does not offer further arguments regarding the above obviousness rejections beyond what was set forth with regard to the 35 U.S.C. § 102 rejection, above. To the extent that Applicant is merely repeating their previous argument, the Examiner contends that those issues were adequately addressed in the above sections, which are incorporated in their entireties herein by reference.
Applicants argue the claimed invention is unobvious in view of the surprising, unexpected result that patients who failed treatment after having received an immune checkpoint inhibits as the last therapeutic protocol have a greater therapeutic benefit from treatment with a peptide composition as recited in the claims as compared to patients who have not received an immune checkpoint inhibitor as the last treatment. See page 9 in the remarks filed April 19, 2022. Applicants further argue that is was surprising the therapeutic benefit with the peptide composition is far better than the standard chemotherapy used in the second line treatment. See page 10 in the remarks filed April 19, 2022. Applicants argue the skilled artisan would have been deterred from testing another line of immunotherapy targeting the T-cell immune response and there was no proof or reasonable expectation of success of the capacity of the peptide composition to bring a therapeutic benefit to the patient after failure of a last line of treatment with an immune checkpoint inhibitor. Applicants’ arguments of unexpected results have been fully considered but are not found persuasive because at the time of the effective filing date, it was taught in the prior art to administer the peptide compositions Ose-2101 to patients with stage IIIB NSCLC or metastatic (stage IV) NSCLC that express the HLA-A2 phenotype (HLA-positive patient) as second or third line treatment after failure of immune checkpoint inhibitor regimen, thereby anticipating the step of administering the peptide composition as claimed to treat a cancer in a HLA-A2 positive patient having already been treated as a last treatment with an immune checkpoint inhibitor as claimed. Please see the 102 rejection above. Evidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35 U.S.C. 102 rejections and thus cannot overcome a rejection so based. In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973). See MPEP §2131.03.
Therefore, the reasons set forth above, the rejection of claims 24 and 25 under 35 U.S.C. 103 as being unpatentable over ClinicalTrials.gov, Identifier: NCT02654587, “Study of OSE2101 Versus Standard Treatment as 2nd or 3rd Line in HLA-A2 Positive Patients With Advanced NSCLC After Failure of Immune Checkpoint Inhibitor(ATALANTE 1)”, First posted January 13, 2016) as evidenced by Barve et al. (“Induction of Immune Responses and Clinical Efficacy in a Phase II Trial of IDM-2101, a 10-Epitope Cytotoxic T-Lymphocyte Vaccine, in Metastatic Non-Small-Cell Lung Cancer”, Journal of Clinical Oncology, 2008, pp. 4418-4425) in view of Ellis et al. (“Immune Checkpoint Inhibitors for Patients With Advanced Non-Small-Cell Lung Cancer: A Systematic Review”, Clinical Lung Cancer, pp. 444-459; September 2017) is maintained.
Claim Objections
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Allowable Subject Matter
Claims 27-29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art reference of record is the clinical trial study Identifier: NCT02654587 published by ClinicalTrials.gov on January 6, 2016. The study teaches administering ose-2101 to patients that have NSCLC and previously received immune checkpoint inhibitor treatment that failed. The prior art does not teach administering an immune checkpoint inhibitor to the patient having cancer progression after administration ose-2101 nor would it be obvious to administer a failed immune checkpoint inhibitor therapy to the patient following ose-2101 treatment.
Summary
Claim 23 is objected to. Claims 14-17, 20-22 and 26 are rejected under 35 U.S.C. 102(a)(1). Claims 24 and 25 are rejected under 35 U.S.C. 103. Claims 23 and 27-29 are free of the prior art. Claims 27-29 are allowable.
Conclusion
Claims 27-29 are allowed. Claims 14-17 and 20-26 are not allowed.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658